DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims filed September 16, 2021, are acknowledged. Claims 38-42 are newly added. No new matter has been added.  Claims 32-35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, directed towards a method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 24, 2020. Claims 17-35 and 37-42 are pending and Claims 17-31 and 37-42 are currently considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17-31 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (previously cited, CN 102747272 B, English Machine Translation previously provided) in view of Resiak (previously cited, US 20070051434) and Han (previously cited, US 20150322553 A).
Regarding Claim 17, Gao discloses a bainite steel pipe (“bainite steel tube” [0008]) comprising: a composition including, with the contents

and a microstructure including, in surface proportions from 100% to 70% bainite, less than 30% of residual austenite, and less than 5% ferrite (“rolled into bainite steel pipe, steel pipe tissue component containing 10% residual austenite of the above” [0021]; One of ordinary skill in the art would understand the steel to comprise 10% 
Gao discloses mechanical strength greater than or equal to 1100 MPa, an elastic limit greater than or equal to 700 MPa, and an elongation 30% or larger (“strength in tension 500-2500MPa, yield strength 400-2000MPa” [0020]; “elongation 30% or more” [0023]; one or ordinary skill in the art would appreciate that mechanical strength is tensile strength, elastic limit refers to yield strength as it is disclosed in units of MPa, and that elongation is equivalent to breaking elongation; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05), but Gao is silent towards a constriction at break value, and there does not disclose a constriction at break greater than 30% (one of ordinary skill in the art would appreciate constriction at break to mean reduction of cross sectional area measured at tensile fracture). However, the composition, microstructure, and other mechanical properties claimed are obvious over Gao, and it would have been obvious therefore to one of 
Further, Resiak teaches a similar invention with similar tensile properties (“0.02 to 0.15%...carbon…carbon produces bainitic structure required for mechanical properties” [0059]; “0.04 to 0.10%...niobium” [0060]; “0.001 to 0.005% of boron” [0061]; “0.10 to 0.35%...molybdenum” [0062]; “1.30 to 2.00%...manganese” [0063]; 0.10 to 1.30%...silicon” [0064]; “0.007 to 0.010% of nitrogen…titanium content of the order of 3.5 times this nitrogen content” [0065]; this would be equivalent to 0.0245-0.0350% titanium; “less than 0.08% aluminum” [0066]; “0.001 to 0.1% sulfur” [0067]; “phosphorus…preferably remain less than 0.02%...copper and nickel…preferably less than 0.30%” [0068]; “make use of steel grades with an essentially bainitic structure (i.e. comprising more than 50% bainite)” [0080]; “obtain a homogenous bainite structure” [0074]; “obtain a bainitic or essentially bainitic structure” [0041]; “tensile strength at break greater than 800 MPa” Abstract; “endure major changes in shape without rupture….exhibit good mechanical properties in the finished product…required properties…minimum tensile strength of 1000 MPa and a minimum yield strength of 900 MPa…exhibit good machinability characteristics” [0004]) wherein the constriction at break is greater than 30% (“steel possesses good ductility, measured by a reduction in cross-section largely superior than 50%” [0072]; see Table 3, Z values; “Z stands for the 
Even further, Han discloses a similar composition and microstructure (“bainitic steel rail contains: 0.15 wt %-0.30 wt % C, 1.00 wt %-1.80 wt % Si, 1.50 wt %-2.50 wt % Mn, 0.50 wt %-1.00 wt % Cr, 0.20 wt %-0.50 wt % Mo, and Fe that accounts for the remaining content” [0016]; see Table 1, composition 5) wherein the steel comprises a tensile of 1100MPa or more, an elastic limit or yield strength of 700MPa or more, an elongation of 12% or more, and a constriction of break of 30% or more (see Table values for A5 showing an elastic limit of 1260 MPa, strength of 1490 MPa, elongation of 17%, and a constriction at break of 52%).
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the steel of Gao, which has overlapping ranges of the claimed mechanical properties for tensile strength, yield strength and elongation, also comprise a constriction at break of greater than 30%, such as greater than 50%, as demonstrated and taught by both Resiak and Han. One would be motivated to have such a constriction at break value in order to have a steel which has good ductility and is particularly suited towards stamping, forging or deep drawing (see para. [0072], [0093] and [0004] of Resiak). 
	
	Regarding Claim 18, Gao discloses wherein the contents of niobium, vanadium, molybdenum, titanium and aluminum are such that:
	0.1≤S1≤0.4
	wherein S1 = Nb + V + Mo + Ti + Al (“Al: 0.001-2.0 wt %” [0009]; “its principal ingredients also includes V: 0.01-1.0 wt %” [0011]; “principal ingredients also includes Ti: 0.01-1.0 wt %” [0012]; “main component is also comprises a Nb: 0.001-0.1 wt %” [0013]; “principal ingredients also includes Mo: 0.1-

Regarding Claim 19, Gao discloses wherein the contents of the carbon, nitrogen, chromium, silicon, manganese, sulfur and nickel are such that:
0.5≤S2≤1.8
wherein S2 = C + N +Cr/2 + (S1)/6 + (Si + Mn - 4*S)/10 + Ni/2 (“a steel pipe B-P-T, its main components the quality percentage as C: 0. 1-0.50wt %, Mn: 1.2-5.0 wt %, Cr:0-1.8wt %, Si: 0.1-3.0 wt %...S: 0.001-0.1 wt %” [0009]; “principal ingredients also includes Ni: 0.1-1.0 wt%” [0010]; “principal ingredients also includes N: 0.001-0.1 wt %” [0014]; for example, a steel comprising the S1 value of 0.221 as described above, see Claim 18 rejection, and 0.2%C, 0.001%N, 1%Cr, 1%Si, 2%Mn, 0.01%S and 0.1% Ni would comprise an S2 value of approximately 1.1 which reads on the claimed range for S2).
Regarding the limitations directed to the values of S3 and S4, these values are described by processing parameters (i.e., cooling rates of specific temperature ranges), are therefore considered product-by-process limitations. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. To be clear, all claim limitations have been met by meeting the claimed range for the value of S2.

	Regarding Claim 20, Gao discloses wherein the composition comprises, with the content being expressed in weight-percent, 0.15 < C < 0.27 (“C: 0. 1-0.50wt %” [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  



Regarding Claim 22, Gao discloses wherein, the composition comprises, the content being expressed in weight-percent 1.0% < Cr < 1.5 (“Cr:0-1.8wt %” [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 23, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0.75< Si < 0.9 (“Si: 0.1-3.0 wt %” [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 24, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0.065 < Nb < 0.110 (“main component is also comprises a Nb: 0.001-0.1 wt %” [0013]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Regarding Claim 25, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0.0020 < B < 0.0030 (“principal ingredients also includes B: 0.001-0.1 wt %” [0015]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a 

Regarding Claim 26, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0.0050 < N < 0.0120 (“principal ingredients also includes N: 0.001-0.1 wt %” [0014]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 27, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0.003 < Al < 0.015 (“Al: 0.001-2.0 wt %” [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 28, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0 < Ni < 0.55 (“principal ingredients also includes Ni: 0.1-1.0 wt %” [0010]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Regarding Claim 29, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0 < V < 0.2 (“its principal ingredients also includes V: 0.01-1.0 wt %” [0011]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).   



Regarding Claim 31, Gao discloses wherein the microstructure comprises 0% ferrite (“rolled into bainite steel pipe, steel pipe tissue component containing 10% residual austenite of the above” [0021]; One of ordinary skill in the art would understand the steel to comprise 10% residual austenite with a balance of bainite; Furthermore, Gao does not disclose the inclusion of ferrite, and one of ordinary skill in the art would understand that the steel would therefore not comprise ferrite, which reads on the claimed range which is inclusive of 0%).

	Regarding Claim 40, Gao discloses wherein the bainite steel component may be a pipe, but is silent towards the steel in the form of a bar or wire.
	Resiak further teaches wherein the bainitic steel may be in the form of a bar or wire in order to utilize the steel to make a ready-for-use low-carbon steel mechanical components like wheel swivel joints of terrestrial vehicles, pins, shafts, suspension bars, and links (see Abstract; one of ordinary skill in the art would also appreciate the term rod to read on the term bar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bainitic steel of Gao, Resiak and Han, to be in the shape of a bar or wire, as taught by Gao. One would be motivated to 

	Regarding Claim 41 and 42, Gao discloses wherein the microstructure is (Claim 41) 5% or less, or further, (Claim 42) free of martensite (Gao is silent towards martensite, and one of ordinary skill in the art would appreciate therefore, that Gao does not comprise martensite in the microstructure and the content would be 0%, which is inclusive of the claimed ranges).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Resiak and Han, as applied to Claim 17 above, in further view of Hammer (previously cited, US 20150203946 A1).
Regarding Claim 37, Gao is silent towards ferrite content. It would have been obvious to one of ordinary skill in the art that the structure may not comprise ferrite (see Claim 1 rejection above). However, Hammer teaches a similar invention for a steel (see para. [0014]-[0024] and [0037]]) which comprises a majority bainite structure with less than 30% retained austenite (“bainite to an extent of…at least 60% by volume, and of residual austenite as the remainder in addition to optionally present proportions of up to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had up to 5% ferrite in the steel microstructure, as taught by Hammer, for the invention disclosed by Gao. One would be motivated to have ferrite in this content amount because this amount of ferrite does not affect the steel properties, and it would be cost efficient to achieve a steel wherein the microstructure and processing does not need to be strictly controlled exclusively to be maintained at 100% bainite, and that small amounts of ferrite were permissible. 

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Resiak and Han, as applied to Claim 17 above, in further view of Goto (previously cited, US 20170362678 A).
Regarding Claim 38, Gao does not expressly disclose the presence of carbonitrides; however, Gao discloses wherein Nb and N are in the composition of the steel (see para. [0013] and [0014]). 
Goto teaches wherein the Nb will form carbonitrides during heating and hot-rolling of a slab, which allows for a finer microstructure and prevents reduction in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included carbonitrides, such as Nb carbonitrides, as taught by Goto, for the invention disclosed by Gao, Resiak and Han. One would be motivated to include these nitrides to produces a finer microstructure and prevent reduction in strength after a post-weld heat treatment on a pipe. Additionally, it would have been obvious that the steel of Gao, Resiak and Han comprise Nb carbonitrides as Gao, Resiak and Han have overlapping compositions with Goto, and Gao discloses wherein a slab is heated and hot-rolled (see para. [0021] of Gao; see teaching by Goto above).

Regarding Claim 39, Gao does not disclose wherein the steel comprises Sn. 
Goto teaches a similar steel wherein Sn is allowable as an incidental impurity up to 0.005% or less (see para. [0045]). Because Sn is an allowable impurity in this amount, one of ordinary skill in the art would appreciate that this amount would not be detrimental to the properties desired from the invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had Sn up to 0.005% or less, as taught by Goto, for the invention disclosed by Gao, Resiak and Han. One would be motivated to allow up to 0.005% of Sn in order to produce a steel component which comprises the desired properties and features, while balancing for the coast of quality control. One of .

Claims 17-31 and 37 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (previously cited and cited by Applicant in IDS filed October 12, 2020, US 9644247 B2) in view of Gao (previously cited, CN 102747272 B, English Machine Translation previously provided) and Han (previously cited, US 20150322553 A).
Regarding Claim 17, Matsuda discloses a bainite steel comprising: a composition including, with the contents
0.10 ≤ C ≤ 0.30, 1.6 ≤ Mn ≤ 2.1, 0.5 ≤ Cr ≤ 1.7, 0.5 ≤ Si ≤ 1.0, 0.065 ≤ Nb ≤ 0.15, 0.0010 ≤ B ≤ 0.0050, 0.0010 ≤ N ≤0.0130, 0 ≤ Al ≤ 0.060, 0 ≤ Mo ≤ 1.00, 0 ≤ Ni ≤ 1.0, 0.01 ≤ Ti ≤ 0.07, 0 ≤ V ≤ 0.30, 0 ≤ P ≤ 0.050,  0.01 ≤ S ≤ 0.1, 0 ≤ Cu ≤ 0.5, 0 ≤ Sn ≤ 0.1; and a balance of the composition including iron and unavoidable impurities resulting from processing (“steel…composition including by mass %: C: 0.12% to 0.69%, Si: 3.0% or less, Mn: 0.5% to 3.0%, P: 0.1% or less, S: 0.07% or less, Al: 3.0% or less, N: 0.010% or less, Si+Al: at least 0.7%, and remainder as Fe and incidental impurities” Abstract; “Cr: 0.05% to 5.0%, V:0.005% to 1.0%, and Mo: 0.005% to 0.5%...Ti:0.01% to 0.1%, and Nb: 0.01% to 0.1%...B:0.003% to 0.0050%” Col. 2, lines 57-67; “further includes…Ni:0.05% to 2.0%, and Cu: 0.05% to 2.0%” Col. 3, lines 3-5); Matsuda does not disclose the element Sn, and one of ordinary skill in the art would understand that the steel would not comprise Sn, which reads on the claimed range which is inclusive of 0%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the 
and a microstructure including, in surface proportions from 100% to 70% bainite, less than 30% of residual austenite, and less than 5% ferrite (“area ratio of martensite: 10%” Col. 3, line 47; “content of retained austenite: 5% to 40%” Col. 4, line 123; “area ratio of bainite with respect to the entire microstructure…20% to 75%” Col. 6, line 5-6; “may include polygonal ferrite…preferably 20% or less” Col. 6, lines 20-24; thus, Matsuda discloses a steel microstructure which may include 10% martensite, 75% bainite, 10%-15% retained austenite and 0-5% ferrite; one of ordinary skill in the art would understand ferrite to mean polygonal ferrite as opposed to the bainitic ferrite comprising the bainite). Matsuda further discloses wherein the bainite is upper bainite (“Upper bainite is more preferable than lower bainite” Col. 6, lines 1-2) and thus discloses bainite such that there is retained austenite as an interlath phase and carbides which are present in the surface at 5vol% or less (“Upper bainite is constituted of lath-like bainitic ferrite, and retained austenite and/or carbide existing between laths of bainitic ferrite…lower bainite, constituted of lath-like bainitic ferrite and retained austenite and/or carbide existing between laths of bainitic ferrite as in upper bainite…fine carbides regularly aligned…such a difference in a state of carbide formation…affects…carbon concentration into retained austenite” Col. 5, lines 54-65; one of ordinary skill in the art would appreciate that the carbon in solution within the retained austenite for upper bainite would provide a structure comprising carbides in the surface at 5vol% or less; see further explanation in Response to Arguments below).

	Gao teaches a similar invention with an overlapping composition and microstructure (see para. [0009]-[0015], [0018]-[0019] and [0021]), wherein the steel is formed into a steel pipe (“bainite steel tube” [0008]) in order to provide a component for transport of gravel, coal dust, ash, oil, water, and gas in harsh working environments for electric powder, metallurgical, mining, coal and petroleum industries (see para. [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the steel disclosed by Matsuda for a steel pipe, as taught by Gao, in order to provide an suitable steel for use in transport of gravel, coal dust, ash, oil, water, and gas in harsh working environments for electric powder, metallurgical, mining, coal and petroleum industries (see teaching by Gao above).
Matsuda discloses a tensile strength greater than 1100MPa and an elongation at break of 12% or larger (“tensile strength…of at least 980 MPa…TsXT.EL. 17000 (MP %)” Col. 4, lines 44-45; for tensile strength of 1100MPa, this would give an elongation of about 15.4%, which reads on the claimed elongation value), but does not disclose a yield strength (elastic limit) of 700MPa or more, or constriction at break of 30% or more.
Han discloses a similar composition and microstructure (“bainitic steel rail contains: 0.15 wt %-0.30 wt % C, 1.00 wt %-1.80 wt % Si, 1.50 wt %-2.50 wt % Mn, 0.50 wt %-1.00 wt % Cr, 0.20 wt %-0.50 wt % Mo, and Fe that accounts for the remaining content” [0016]; see Table 1, composition 5) wherein the steel comprises a tensile of 1100MPa or more, an elastic limit or yield strength of 700MPa or more, and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had these mechanical properties as taught by Han, for the invention disclosed by Matsuda. One would be motivated to have these properties as means to provide a steel with improved wear resistance and fatigue damage resistance (Han, “to overcome a drawback…bainitic steel…outstanding wear resistance and fatigue damage resistance” [0006]).

Regarding Claim 18, Matsuda discloses wherein the contents of niobium, vanadium, molybdenum, titanium and aluminum are such that:
	0.1≤S1≤0.4
	wherein S1 = Nb + V + Mo + Ti + Al (“steel…composition including…Al: 3.0% or less…V:0.005% to 1.0%, and Mo: 0.005% to 0.5%...Ti:0.01% to 0.1%, and Nb: 0.01% to 0.1%” Col. 2, lines 57-67; “aluminum content in the steel is 3.0% or less and preferably 2.0% or less…aluminum content in the steel is preferably at least 0.001%” Col. 7, lines 39-44; thus, according to Matsuda, S1, for example, could comprise a value of 0.25 when the V content is 0.05%, Mo is 0.05%, Ti is 0.05%, Nb is 0.05%, and Al is 0.05%, thus reading on the claimed range; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

	Regarding Claim 19, Matsuda discloses wherein the contents of the carbon, nitrogen, chromium, silicon, manganese, sulfur and nickel are such that:
0.5≤S2≤1.8
wherein S2 = C + N +Cr/2 + (S1)/6 + (Si + Mn - 4*S)/10 + Ni/2 (“steel…composition including by mass %: C: 0.12% to 0.69%, Si: 3.0% or less, Mn: 0.5% to 3.0%...S: 0.07% or less…N: 0.010% or less” Abstract; “Cr: 0.05% to 5.0%; “Si content in the steel…preferably 2.2% or less….preferably at least 0.5%” Col. 6, lines 54-57; “further includes…Ni:0.05% to 2.0%” Col. 3, lines 3-5; for example, Matsuda discloses wherein a value, for example, of S2 may be 1.03 when S1 is 0.25 (see Claim 18 above), C is 0.25%, Si is 0.7%, Mn is 1.8%, S is 0.05%, N is 0.01%, Cr is 0.5%, and Ni is 0.5%, which reads on the claimed range for S2).
Regarding the limitations directed to the values of S3 and S4, these values are described by processing parameters (i.e., cooling rates of specific temperature ranges), are therefore considered product-by-process limitations. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. To be clear, all claim limitations have been met by meeting the claimed range for the value of S2.



Regarding Claim 21, Matsuda discloses wherein the composition comprises, with the content being expressed in weight-percent, 1.7 < Mn < 2.0 (“Mn: 0.5% to 3.0%” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).).  

Regarding Claim 22, Matsuda discloses wherein, the composition comprises, the content being expressed in weight-percent 1.0% < Cr < 1.5 (“Cr: 0.05% to 5.0%” Col. 2, line 57; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 23, Matsuda discloses wherein the composition comprises, the content being expressed in weight-percent, 0.75< Si < 0.9 (“Si content in the 

Regarding Claim 24, Matsuda discloses wherein the composition comprises, the content being expressed in weight-percent, 0.065 < Nb < 0.110 (“Nb: 0.01% to 0.1%” Col. 2, line 63; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Regarding Claim 25, Matsuda discloses wherein the composition comprises, the content being expressed in weight-percent, 0.0020 < B < 0.0030 (“B: 0.003%” Col. 2, lines 66-67).  

Regarding Claim 26, Matsuda discloses wherein the composition comprises, the content being expressed in weight-percent, 0.0050 < N < 0.0120 (“N: 0.010% or less” Abstract; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 27, Matsuda discloses wherein the composition comprises, the content being expressed in weight-percent, 0.003 < Al < 0.015 (“aluminum content in the steel is 3.0% or less and preferably 2.0% or less…aluminum content in the steel is preferably at least 0.001%” Col. 7, lines 39-44; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 28, Matsuda discloses wherein the composition comprises, the content being expressed in weight-percent, 0 < Ni < 0.55 (“further includes…Ni:0.05% to 2.0%” Col. 3, lines 3-5; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Regarding Claim 29, Matsuda discloses wherein the composition comprises, the content being expressed in weight-percent, 0 < V < 0.2 (“V:0.005% to 1.0%” Col. 2, lines 57-58; “further includes…Ni:0.05% to 2.0%, and Cu: 0.05% to 2.0%” Col. 3, lines 3-5; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).   

Regarding Claim 30, Matsuda discloses wherein the composition comprises, the content being expressed in weight-percent, 0.03 < Mo < 0.15 (“Mo: 0.005% to 0.5%” Col. 2, line 58; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 31, Matsuda discloses wherein the microstructure comprises 0% ferrite (“may include polygonal ferrite…preferably 20% or less” Col. 6, lines 20-24; one of ordinary skill in the art would understand that the microstructure need not comprise ferrite, and that 0% is inclusive of 20% or less; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 37, Matsuda discloses wherein the microstructure comprises ferrite (“may include polygonal ferrite…preferably 20% or less” Col. 6, lines 20-24; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Claims 38-39 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Gao and Han, as applied to Claim 17 above, in further view of Goto (previously cited, US 20170362678).
Regarding Claim 38, Matsuda does not expressly disclose the presence of carbonitrides; however, Gao discloses wherein Nb and N are in the composition of the steel (see Col. 7, line 48 and Col. Col. 8, line 31). 
Goto teaches wherein the Nb will form carbonitrides during heating and hot-rolling of a slab, which allows for a finer microstructure and prevents reduction in strength after a post-weld heat treatment, such as those performed on steel pipes (see para. [0053] and para. [0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included carbonitrides, such as Nb carbonitrides, as taught by Goto, for the invention disclosed by Matsuda, Gao and Han. One would be motivated to include these nitrides to produces a finer microstructure and prevent reduction in strength after a post-weld heat treatment on a pipe. Additionally, it would have been obvious that the steel of Matsuda, Gao and Han comprise Nb carbonitrides as Matsuda, Gao and Han have overlapping compositions with Goto, and Matsuda discloses wherein a slab is heated and hot-rolled (see Col. 9, lines 14-16 of Matsuda; see teaching by Goto above).

Regarding Claim 39, Matsuda does not disclose wherein the steel comprises Sn. 
Goto teaches a similar steel wherein Sn is allowable as an incidental impurity up to 0.005% or less (see para. [0045]). Because Sn is an allowable impurity in this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had Sn up to 0.005% or less, as taught by Goto, for the invention disclosed by Matsuda, Gao and Han. One would be motivated to allow up to 0.005% of Sn in order to produce a steel component which comprises the desired properties and features, while balancing for the coast of quality control. One of ordinary skill in the art would recognize the higher costs associated with decreasing impurity levels in steel.

Claim 40 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Gao and Han, as applied to Claim 17 above, with evidence by Hammer (previously cited, US 20150203946 A1).
	Regarding Claim 40, Matsuda discloses a bar (see Abstract, one of ordinary skill in the art would appreciate that a flat steel product such as a hot-rolled sheet reads on sheet bar, and therefore the claimed term bar; see evidence by Hammer, para. [0003]).
.
Response to Arguments
Applicant’s arguments, filed September 16, 2021, have been fully considered but respectfully, are not found persuasive. 
Applicant argues that Gao in view of Resiak and Han do not teach or suggest a part having the claimed mechanical properties of Claim 17. This argument is not found persuasive.

Applicant argues that Han does not have a similar composition to Gao, and there is no basis for this assertion. Applicant argues that Han specifically does not disclose N or B, and that the example relied upon by Han does not read on the claimed composition. This argument is not found persuasive.
In regards to the claimed composition, Gao discloses the claimed N and B amounts. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, one of ordinary skill in the art would appreciate that Gao and Han do comprise similar compositions (see other elements including C, Mn, Si, Nb, Cr, Mo). It appears Applicant is attempting to use the term similar to mean identical, which is not required. It is not required that Gao and Han have completely overlapping compositions to be combinable for a basis of obviousness. Further the rejection is made also in view of Resiak. In view of the substantive evidence present by both Resiak and Han, and because Gao already discloses the claimed composition, microstructure and other 

Applicant further argues that the instant invention discloses wherein B and N affect the structure. This argument is not found persuasive. 	Gao is relied upon to teach the structure. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Hans also teaches an essentially bainitic microstructure. 

Applicant argues that Han is directed to steel rails rather than a steel pipe. Applicant argues that Han discloses a process that is different from the process of Gao. This argument is not found persuasive.
The claims are firstly directed towards a product, not a method. Secondly, one of ordinary skill in the art would appreciate that the teachings of steels comprising similar microstructure, composition, and mechanical properties are combinable, and teachings applicable. Gao does not teach away or limit the invention of the steel such that it cannot be used for other components or parts.


Gao teaches the claimed composition, as well as strength and yield strength values. Gao additionally, already discloses the claimed elongation. In regards to the claimed composition, Gao already discloses the claimed N and B amounts. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, it would be obvious that Gao also comprise the claimed constriction at break, as demonstrated by Resiak who discloses overlapping microstructure, mechanical properties and similar compositions. Further it would be obvious because Gao discloses the claimed structure and composition, and there is further evidence by Han that Gao would have the constriction at break property. Additionally, Applicant does not point out wherein there is a mistake in the motivation of the teaching to combine the constriction of break values presented by Resiak and Han, and Applicant’s specification fails to 

Applicant argues that Matsuda in view of Gao and Han do not teaches the claimed composition nor mechanical properties. Applicant argues that Matsuda and Han are not combinable because Han does not provide the claimed composition. This argument is not found persuasive. 
Matsuda teaches the composition and microstructure, as well as the claimed tensile strengths and elongation. It would be obvious to one of ordinary skill in the art that Matsuda further comprise the claimed yield strengths and constriction at break because the structure and composition is the same as claimed. Additionally, Han further demonstrate wherein it would be obvious that the structure of Matsuda comprise this property, and that that one would desire this property for improved ductility during hot and cold working. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Hans also teaches an essentially bainitic microstructure. It is not required that Hans present an identical composition to that of Matsuda for it to be obvious to apply particular teachings of Han.

Applicant argues that Matsuda is directed to steel sheets and Han is directed to steel rails. This argument is not found persuasive.


Argues that Gao does not disclose martensite. Applicant argues that Matsuda discloses 25% tempered martensite. This argument is not found persuasive.
Gao is not used to teach microstructure. Matsuda discloses the claimed microstructure of Claim 17, and Matsuda allows as low as 10% martensite (and wherein of that 10%, 25% may be tempered). Thus the basis for this argument does not apply to the teachings of Gao, whom simply teach that the invention of Matsuda may be used to form a part, such as a pipe. One of ordinary skill in the art would appreciate pipes may be formed from steel sheets.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/                Examiner, Art Unit 1735                                                                                                                                                                                        

/KEVIN E YOON/Primary Examiner, Art Unit 1735